Case: 21-10617     Document: 00516429732          Page: 1    Date Filed: 08/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 21-10617                        August 12, 2022
                                                                        Lyle W. Cayce
                                                                             Clerk
   Kyle Damond Jones,

                                                            Plaintiff—Appellant,

                                       versus

   Dallas County,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CV-37


   Before Stewart, Elrod, and Graves, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:*
          Kyle Damond Jones, a pretrial detainee, brings a due process claim to
   challenge Dallas County’s practice of failing to house pretrial detainees
   separately from convicted detainees. The district court screened Jones’s
   complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and dismissed his due
   process claim because Jones “has no liberty interest in being housed at a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10617      Document: 00516429732          Page: 2   Date Filed: 08/12/2022




                                    No. 21-10617


   particular facility.” We conclude, however, Jones has sufficiently alleged a
   due process claim because he alleged he was a pretrial detainee who was not
   separated from convicted detainees when security and space in the County
   permit separation. See Jones v. Diamond, 636 F.2d 1364, 1374, 1376 (5th Cir.
   1981). We accordingly REVERSE and REMAND.
                                         I.
          In Jones’s original complaint he alleged he “was placed in Dallas
   [C]ounty jail in September of 2018 and released 6 months later.” During that
   time, he “was treated no differently than inmates already convicted and that
   is a violation of due process.” He also alleged that “Dallas County is in error
   by treating detainees awaiting trial the exact same way as convicted inmates.”
   He alleged Dallas County violates his due process rights “by not separating
   inmates who are convicted and awaiting transfer to prison from inmates who
   are awaiting transfer.” He again stated that he “was denied rights that an
   innocent person would have and treated the same as those already
   convicted.” As a remedy, he asked that the County “allow[] separate
   facilities for those who are awaiting trial from those who are currently
   convicted.”
          The magistrate judge reviewed Jones’s complaint and recommended
   the district court dismiss the complaint without prejudice. The magistrate
   judge concluded Jones did not plausibly allege a due process claim “because
   the Due Process Clause does not provide prisoners with a protected liberty
   interest in being housed in a particular facility.” Yates v. Stalder, 217 F.3d
   332, 334 (5th Cir. 2000) (“[A] prisoner has no liberty interest in being housed




                                         2
Case: 21-10617         Document: 00516429732              Page: 3       Date Filed: 08/12/2022




                                          No. 21-10617


   in any particular facility.”). The district court accepted and adopted this
   conclusion and dismissed Jones’s complaint without prejudice. 1
           Jones filed several subsequent documents clarifying his allegations.
   He alleged “the [C]ounty has the facilities to separate inmates from
   detainees and also the means to ensure some separate but equal standard
   applies . . . .” In a motion to amend, Jones stated the “[C]ounty has over
   three facilities and refuses to organize better” to address the issue of “those
   awaiting trial and those already convicted [being] treated the same.” He
   again stated: “The county jail clearly has the facilities to separate inmates
   who are awaiting transfer after a conviction from those who are awaiting
   trial.” Jones explained and clarified that his due process claim was based on
   the County not “separat[ing] inmates who are awaiting trial” and that it was
   pursuant to a “custom.” Jones also stated the County has the burden to
   ensure inmates are separated if they are not yet convicted, and that he was
   treated the same as convicted inmates “by being in the same housing.”
           The magistrate judge reviewed Jones’s allegations again and
   recommended dismissing Jones’s claims with prejudice for failure to cure the


           1
            Jones also alleged equal protection and false imprisonment claims. The magistrate
   judge recommended dismissing these claims as well, which the district court agreed and
   dismissed. In a motion to amend, Jones raised a First Amendment claim. At that point,
   however, the district court had already granted Jones leave to file an amended complaint,
   and it dismissed this motion as moot. Neither the magistrate judge nor district court
   addressed this claim any further.
            On appeal, Jones does not brief the dismissal of these other claims or the oversight
   of his First Amendment claim. He has therefore abandoned any argument regarding these
   additional claims. See Berry v. Brady, 192 F.3d 504, 506 n.2 (5th Cir. 1999) (declining to
   consider dismissal of claim not briefed on appeal and concluding it was abandoned); see also
   Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993); Price v. Digital Equip. Corp., 846
   F.2d 1026, 1028 (5th Cir. 1988) (citations omitted) (“Although we liberally construe the
   briefs of pro se appellants, we also require that arguments must be briefed to be preserved.”
   (citations omitted)).




                                                3
Case: 21-10617         Document: 00516429732              Page: 4       Date Filed: 08/12/2022




                                          No. 21-10617


   deficiencies identified in the original complaint. Jones filed objections in
   which he clarified his due process claim again. 2 The district court overruled
   these objections and dismissed Jones’s complaint with prejudice.
           Jones appeals the dismissal of his complaint.
                                                II.
           Pursuant to § 1915(e)(2)(B) of the Prison Litigation Reform Act, a
   “court shall dismiss” a case taken in forma pauperis “at any time if the court
   determines that . . . the action or appeal . . . fails to state a claim on which
   relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). “[A] dismissal for
   failure to state a claim upon which relief may be granted is reviewed de
   novo.” Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999) (citation omitted).
   We will affirm a dismissal for failure to state a claim if “taking the plaintiff’s
   allegations as true, it appears that no relief could be granted based on the
   plaintiff’s alleged facts.” Samford v. Dretke, 562 F.3d 674, 678 (5th Cir.2009)
   (per curiam) (internal quotation marks and citation omitted).
           Because Jones proceeds pro se, we liberally construe his pleadings at
   this stage. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed
   pro se is to be liberally construed, and a pro se complaint, however inartfully
   pleaded, must be held to less stringent standards than formal pleadings
   drafted by lawyers[.]” (internal quotation marks and citations omitted));


           2
             In these objections, Jones requested that his case be transferred to another judge.
   He alleged both the magistrate judge and district court were biased and incompetent. Jones
   raises these concerns again on appeal. And while this issue is preserved, his allegations are
   based on his disagreement with adverse rulings which is not a basis for recusal or
   reassignment. See Liteky v. United States, 510 U.S. 540, 555 (1994) (stating that a judge’s
   adverse rulings, without more, does not show judicial bias); United States v. MMR Corp.,
   954 F.2d 1040, 1045 (5th Cir. 1992) (finding the defendant’s recusal arguments to be
   “foreclosed by the principle that adverse rulings in a case are not an adequate basis for
   demanding recusal”). We see no error on this issue and need not address it further.




                                                4
Case: 21-10617      Document: 00516429732            Page: 5    Date Filed: 08/12/2022




                                      No. 21-10617


   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (“[T]he [district] court
   was required to look beyond the inmates’ formal complaint and to consider
   as amendments to the complaint those materials subsequently filed.”
   (citation omitted)).
                                          III.
          Jones has sufficiently alleged a due process claim based on the
   County’s failure to separate pretrial detainees from convicted detainees.
   Pursuant to the Due Process Clause, a pretrial detainee may not be punished
   prior to an adjudication of guilt. See Bell v. Wolfish, 441 U.S. 520, 535 (1979).
   When a pretrial detainee complains of conditions or restrictions of detention,
   “the proper inquiry is whether those conditions amount to punishment of the
   detainee.” Id. (footnote and citation omitted). “Absent an expressed intent
   to punish on the part of prison officials, [] a restriction [of pretrial detention]
   is valid if ‘an alternative purpose to which (the restriction) may rationally be
   connected is assignable for it’ unless ‘it appears excessive in relation to the
   alternative purpose assigned (to it).’” Jones v. Diamond, 636 F.2d 1364,
   1368–69 (5th Cir. 1981) (quoting Wolfish, 441 U.S. at 538), overruled on other
   grounds, Int’l Woodworkers v. Champion Int’l Corp., 790 F.2d 1174 (5th Cir.
   1986). In other words, “if a particular condition or restriction of pretrial
   detention is reasonably related to a legitimate governmental objective, it does
   not, without more, amount to punishment.” Id. at 1369.
          In Jones v. Diamond, this court held “[t]he confinement of pretrial
   detainees indiscriminately with convicted persons is unconstitutional unless
   such practice is reasonably related to the institution’s interest in maintaining
   jail security . . . or physical facilities do not permit their separation.” Id. at
   1374 (internal quotation marks and citation omitted). “[P]retrial detainees
   have a due process right to be considered individually to the extent security
   and space requirements permit.” Id. Because in Diamond pretrial detainees




                                           5
Case: 21-10617      Document: 00516429732          Page: 6   Date Filed: 08/12/2022




                                    No. 21-10617


   and convicted persons “were confined together and treated alike[,]” the
   court concluded the “defendants [] failed to satisfy their constitutional
   duties.” Id. at 1374. The court also directed the district court to grant the
   plaintiffs injunctive relief, specifically stating: “[T]he defendants [must]
   institute and operate a reasonable classification system for those confined,”
   and “Pretrial detainees shall be classified and separated from convicted
   persons to the extent reasonably possible, except where detention in the same
   cell is required for institutional security.” Id. at 1376; cf. Pembroke v. Wood
   County, 981 F.2d 225, 229 (5th Cir. 1993) (affirming finding of constitutional
   violation because “there was absolutely no classification system in place” to
   separate pretrial detainees and convicted detainees).
          Here, Jones has adequately alleged a claim under Diamond. In his
   original complaint, Jones alleged he “was placed in Dallas [C]ounty jail in
   September of 2018 and released 6 months later.” During that time, he “was
   treated no differently than inmates already convicted and that is a violation
   of due process.” He also alleged that “Dallas County is in error by treating
   detainees awaiting trial the exact same way as convicted inmates.” He went
   on to allege Dallas County violates due process “by not separating inmates
   who are convicted and awaiting transfer to prison from inmates who are
   awaiting transfer.” He again stated that he “was denied rights that an
   innocent person would have and treated the same as those already
   convicted.” As a remedy, he asked that the County “allow[] separate
   facilities for those who are awaiting trial from those who are currently
   convicted.” His filings after his complaint was dismissed expand on this
   further.
          Although Jones did not offer Diamond as the basis of his claim, he is
   entitled to less stringent standards at the pleading stage. See Erickson, 551
   U.S. at 94. And under a liberal construction of his complaint and subsequent
   filings, he has made clear that his claim is brought under the due process



                                         6
Case: 21-10617         Document: 00516429732               Page: 7      Date Filed: 08/12/2022




                                           No. 21-10617


   clause, that he, as a pretrial detainee, was not separated from convicted
   detainees, and that the remedy is to separate pretrial detainees from
   convicted detainees. He also alleges the County has the space and facilities
   to separate pretrial detainees from convicted detainees. These allegations are
   sufficient to allege a due process claim that withstands screening under 28
   U.S.C. § 1915(e)(2)(B)(ii).
                                                IV.
           Jones plausibly alleged a due process claim. The district court erred in
   dismissing it. We REVERSE and REMAND for further proceedings
   consistent with this opinion, including granting Jones leave to file an
   amended complaint. 3




           3
              Importantly, because the magistrate judge concluded Jones had not plausibly
   alleged a constitutional violation, he only assumed without deciding that Jones sufficiently
   alleged the County’s liability pursuant to Monell v. Department of Social Services, 436 U.S.
   658 (1978). We leave it to the magistrate judge and district court to decide this issue in the
   first instance. We note only that if Jones’s allegations are deficient in this regard, Jones
   should be granted leave to amend his complaint because the district court’s first dismissal
   did not put him on notice that his claim might have failed on Monell grounds.




                                                 7